         Case 2:20-cv-06590-JHS Document 12 Filed 03/11/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 STEVEN JACOBS

                         Petitioner
                                                              CIVIL ACTION
         v.                                                   NO. 20-6590

 THE WARDEN OF RIVERSIDE
 CORRECTIONAL FACILITY,

                          Respondent.


                                           ORDER

       AND NOW, this 11th day of March 2021, upon consideration of the Petition for Writ of

Habeas Corpus of Petitioner Steven Jacob’s (Doc. No. 2), the “Amended Courts Delecto Motion

to Dismiss” of Petitioner (Doc. No. 6), and the Report and Recommendation of United States

Magistrate Judge Richard A. Lloret (Doc. No. 11), it is ORDERED as follows:

   1. The Report and Recommendation of Magistrate Judge Lloret (Doc. No. 11) is

       APPROVED and ADOPTED.

   2. Petitioner Steven Jacob’s Petition for Writ of Habeas Corpus is DENIED WITHOUT

       PREJUDICE to refile at the conclusion of his state court proceedings.

   3. No certificate of appealability shall issue under 28 U.S.C. § 2253(c)(1)(A) because the

       applicant has not made a substantial showing of the denial of a constitutional right under

       28 U.S.C. § 2253(c)(2), since he has not demonstrated that reasonable jurists would find

       the Court’s assessment of the constitutional claims debatable or wrong. See Slack v.

       McDaniel, 529 U.S. 473, 484 (2000).
      Case 2:20-cv-06590-JHS Document 12 Filed 03/11/21 Page 2 of 2




4. The Clerk of Court shall mark this case as closed for statistical purposes.



                                                 BY THE COURT:



                                                 /s/ Joel H. Slomsky_____
                                                 JOEL H. SLOMSKY, J.
